Citation Nr: 1412526	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for generalized anxiety disorder.

2.  Entitlement to a rating higher than 30 percent for bronchial asthma.

3.  Entitlement to a total disability rating as due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April to August 1985, and from January 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In June 2013, the Veteran present testimony in support of his claim before the undersigned at a personal hearing held at the Hartford RO.

These appeals are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Additional development is required before adjudication on the merits.

During the Veteran's June 2013 hearing, he testified that the symptoms of his anxiety disorder and of his bronchial asthma have increased in severity.  As his most recent examinations for these disabilities were in August 2011 and May 2012, respectively, more recent examinations should be conducted to assess the current severity of his disabilities.

He has presented evidence of unemployability, therefore entitlement to a TDIU will be considered part and parcel of his claims for increased ratings.  An opinion on whether he is capable of obtaining and maintaining substantial gainful employment should also be obtained.

The Veteran testified to applying for benefits from the Social Security Administration (SSA).  Efforts should be made to obtain these records, as well as updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records.  Ask if he has received any other treatment for his anxiety disorder and his asthma, and make arrangements to obtain all identified records not already associated with the claims files.

2.  Contemporaneously with the above, make arrangements to obtain the Veteran's file from SSA.

3.  Following completion of the above two directives, schedule the Veteran for an appropriate examination to assess the current severity of his generalized anxiety disorder.  The examiner is asked to review the claims files (both Virtual and physical, and including the testimonial evidence) and to take a detailed examination that delineates all symptomatology of his generalized anxiety disorder.  All appropriate diagnostic tests should be conducted, and the examiner is asked to support all opinions with explanatory rationale (i.e., with medical explanation or citation to the record).  

In particular, the examiner is asked to comment on whether the Veteran's symptoms cause total social and occupational impairment.  The examiner is also asked to comment on how the Veteran's symptoms impact his employability, and whether his symptoms preclude him from obtaining and maintaining substantial gainful employment.

4.  Schedule the Veteran for an appropriate examination to assess the current severity of his bronchial asthma.  The examiner is asked to review the claims files (both Virtual and physical, and including the testimonial evidence) and to take a detailed examination that delineates all symptomatology of his bronchial asthma.  All appropriate diagnostic tests should be conducted, and the examiner is asked to support all opinions with explanatory rationale.

In particular, the examiner is asked to provide the predicted percentage of FEV-1, or the percentage of FEV-1/FVC; the frequency of the Veteran's visits to a physician for required care of exacerbations; and, whether and how long the Veteran has been taking corticosteroids for treatment.  The examiner is also asked to comment on the impact his symptoms have on his employability, and whether his symptoms preclude him from obtaining and maintaining substantial gainful employment.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


